department of the treasury internal_revenue_service washington d c t a x e x e m p t a n d g o v e r n m e n t e n t i t i e s d i v i s i o n fax number contact person contact number identification_number employer_identification_number number release date se t eo ra t date uil legend a b m n dear ------------- under sec_501 of the internal_revenue_code as an organization described in sec_501 based on the information submitted we have concluded that you do not qualify for exemption under that section the basis for our conclusion is set forth below state of n on date m’s articles of incorporation state that it was organized exclusively for one or more charitable religious educational and scientific purposes that its activities will be in its application m states that it is a new corporation with no history of any activity but the information submitted indicates that you m were incorporated under the laws of the we have considered your application_for recognition of exemption from federal_income_tax to promote honesty integrity ethical behavior on part of all people to improve american government with greater participation of intelligent individuals in government to direct americans to examine america from the perspective of m’s founders based on first hand personal experience all m’s founders were born educated and employed in america to construct a democratically formed new constitution from the existing u s copyrighted outline which was written using the existing u s constitution to help end bias ignorance violence in america to help eliminate poverty a document m refers to as by-laws were submitted with m’s letter dated february the articles of incorporation name a and b as the persons who are to serve as the initial directors m advised in a letter dated date that a the current president and b the current secretary treasurer are married to each other the document is entitled by-laws of _______________ a not-for-profit corporation the document does not name the organization to which the bylaws apply contains a note that not-for-profit corporations may elect not to have members and that t herefore this articles and any references to members in these by-laws would be deleted if the corporation so elects and the laws of the state where this not-for-profit corporation is incorporated so permits and has blank spaces where the number of persons on the initial board_of directors are to be listed and the name of the state where m would hold meetings of the board the document is undated and unsigned and there is no indication that it was ever approved or ratified by m’s board_of directors or m’s membership in its letter dated date m stated organization’s primary objective is to promote positive productive social ethical and public life in america through the uses of higher education honesty integrity and democracy in american government in the united_states of america m will interpret america for americans create a verbal mirror of america all people can recognize and learn from for the obvious common goal of improving the quality of life on earth m will identify the essence of the obvious americans are blinded to as a result of having learned bias for american bias through clichés stories of half truths and images of people other goals of m are to help define freedom in terms the average american can understand without the need for lawyers and judges m is dedicated to promoting higher education self control individuality unity and promoting the use of practical intuitive intelligence in law making that is based on justice of a higher mind from a m perspective m is further dedicated to promoting the practice of law for the benefit of the majority of the people in the united_states of america not just those who have money political influence and who are licensed to practice law m is prepared and intends to offer viable solutions for stream lining the activities of the u s government and help cause the system to operate on more efficient fair humane ethical and equal levels m can and will accomplish the goals of m primarily by using words on paper and words on the internet to motivate educate clarify and inform individuals of the reality of the need for participating in american democracy the energies and resources of m will also be used and directed to clarify the constitutional relationship between citizens and the people who are the government and to promote a close personal relationship between the groups of people who write and enforce laws for all the rest of the american people to obey and the rest of the americans who do not write the laws of america m intends to promote a broader and more detailed interactive relationship between the law and people by requiring laws studies for all students concerning sec_1 c sic we believe all americans have a common interest we the people of america are america there is no america without american people america is not just the people who are paid from the tax pools generated by the american workers government workers use collected tax dollars to pay the taxes they would ordinarily pay if they did not work for the government being an american is a full time job all in itself all americans are at risk of losing their everything in an instant everything including pleasure is a business in america pleasure in america is a risk if people live work play are exposed to all types of similar dangers and exceedingly high risks americans have numerous common business interests all americans are suspects of violating any and every crime on the books all americans want to be happy and safe in its letter dated date m stated the purpose of m is to educate people about the reality of america and the human existence this educational common interest endeavor is not for profit and no part of the net_earnings of the organization will be used to benefit any private_shareholder_or_individual further m is not organized to engage in any known business that would ordinarily make a profit by conducting the business of m m is a non-violent intellectual organization the goal of m is to promote the common interest of improving america through education and to promote a democracy the standards of m overwhelmingly promote higher standards than either the republican or democrat parties or the compination of the two parties congrees sic the irs the u s military and other groups that are supported by primarily overtaxing the working class for example m will not use guns threats of violence lies forgeries and the like to try and collect alleged owed monies like the irs employees are known to have done to me on two occasions there were two men with immunity and guns on each of the two events one of which took place on my private property in both instances i was threatened harassed intimidated assaulted with deadly weapons and no lawyer or police officer would help me despite the fact that laws were broken by everyone but me i also pay huge sums of taxes to support the very people who treat me as described as a part of their service job m will also educate the members about money religion the law and all things that put pressure on americans m may in the future establish an insurance program for members m will also promote a higher standard of integrity in all areas of business through education about greed deception making things to break blood thirsty capitalism and other negatives that promote and allow certain people to prosper through such activity m members will not conduct any other business as an attachment to the business of m in the financial statement submitted with its application dated date m states that including the current tax_year prior year s and proposed budgets for two years this information is all unknown at this time m states that its present and future sources of financial support beginning with the largest source first will consist of membership dues donations and products to be sold for promotional purposes m states that part of its receipts will consist of web master fees in response to the service’s request for financial data for the current tax_year for the three prior tax years if in existence and or for the next two years m stated in its letter dated date that it had approximately dollar_figure to dollar_figure in expenses for zero income zero donations or revenues of any kind on a financial statement submitted with the letter m entered only an estimated dollar_figure expenses related to its exempt purposes and dollar_figure in accounts_payable in the section for a proposed budget m entered n a promoting the site and mission in all documents are at h_r block the corporation has no assets other than one computer system some stationary sic and no income since inception in its letter dated date m stated latest financial statement income dollar_figure expense approximately dollar_figure in its letter dated date m stated that it spent aprox dollar_figure sic m states in its application that its qualifications necessary for membership are u s citizenship years of age and high school graduate in m’s letter dated date m states that its supporters members are concerned that said united_states government and irs employees will do to the m supporters what irs and u s government employees have been and continue to do to m founders for no good or intelligent reason therefore at this time due to the fear of abuse by government employees fellow m supporters are reluctant to come forward at this time and put their names on paper for use by anyone who is an employee of the united_states government or its arms and legs all such members are also protected by privacy laws we will serve all americans in north and south america and all other humans around the world only americans can be members of m m has not been released to the public at this time in reply to a request from the service concerning how many members were presently in the organization m states in its letter dated date our members have requested strict confidentiality and the number of members has nothing to do with compliance to c for your use however zero dollars have been collected for membership fees in reply to a further request from the service concerning membership m states in its letter dated date as follows as explained before the number of members has nothing to do with c this is just a question you are asking with covert intentions ie intentions not listed in the official irs document provided to m by the irs relative to the matter at hand we will not collect membership dues until not for profit registration is complete no members have paid anything at this time sec_501 of the code provides for the exemption from federal_income_tax of business_leagues chambers_of_commerce real-estate boards or boards_of_trade not organized for profit and no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_1_501_c_6_-1 of the income_tax regulations provides that a business league is an association of persons having some common business_interest the purpose of which is to promote such common interest and not to engage in a regular business of a kind ordinarily carried on for profit it is an organization of the same general class as a chamber of commerce or board_of trade thus its activities should be directed to the improvement of business conditions of one or more lines of business as distinguished from the performance of particular services for individual persons an organization whose purpose is to engage in a regular business of a kind ordinarily carried on for a profit even though the business is conducted on a cooperative basis or produces only sufficient income to be self-sustaining is not a business league revrul_59_391 1959_2_cb_151 holds that an organization whose membership consists of individuals firms associations and corporations each of whom represents a different trade business occupation or profession and created for the purpose of exchanging information on business prospects does not qualify for exemption under sec_501 of the code part of the rationale for the ruling is that the members have no common business_interest other than a mutual desire to increase their individual sales revrul_67_175 1967_1_cb_139 describes an organization formed to benefit growers and processors of agricultural products in a given region noxious fumes from a factory in the region were damaging crops and trees with widespread effect on the agricultural economy of the area the organization hired attorneys to represent individual property owners some of whom were members of the organization in a suit for an injunction requiring the factory to take necessary steps to prevent the air pollution the revenue_ruling holds that the prosecution of the injunction suit under the circumstances described was an activity promoting the common business_interest of the members of the organization and was directed toward the improvement of business conditions in a particular line or business revrul_67_295 1967_2_cb_197 holds that an organization of businessmen holding luncheon meetings may qualify for exemption under sec_501 of the code the key to the determination is that the luncheon meetings are devoted to discussions reviews and considerations of the various problems in a particular industry revrul_70_641 1970_2_cb_119 involves an organization comprised of individuals from various professions in the field of public health the organization’s activities which consist of lectures seminars and discussions seek to provide an interdisciplinary forum for exchanging knowledge and information the revenue_ruling concludes that the organization’s activities promote the members’ common business interests by increasing the effectiveness of the interaction among the various professions and solving common business problems the fact that the members represent various professions does not prevent the organization from qualifying for exemption under sec_501 of the code because they share a common business_interest in the field of public health revrul_73_411 1973_2_cb_180 in discussing the exempt status of a shopping center merchants' association under sec_501 of the code describes in detail the history of sec_501 and the types of organizations described therein in the case of a chamber of commerce or similar organization the common business_interest required under sec_1_501_c_6_-1 of the regulations is usually the general economic welfare of a community membership is voluntary and open generally to all business and professional men and women in the community the revenue_ruling states that it has been accepted that an organization seeking exemption from federal_income_tax under sec_501 as a chamber of commerce or board_of trade must be one whose efforts are directed at promoting the common economic_interest of all the commercial enterprises in a given trade community the revenue_ruling also defines trade associations or business_leagues as similar to chambers_of_commerce or boards_of_trade except that they serve only the common business interests of the members of a single line_of_business or of the members of closely related lines of business within a single industry in 148_f2d_920 2nd cir the court held that an association of dog owners most of whom were not in the business of raising and selling dogs did not further a common business_interest and thus was not exempt under sec_501 of the code m has failed to show that it is an organization of the type contemplated under sec_501 of the code which includes business_leagues chambers_of_commerce real-estate boards and boards_of_trade the term business is construed broadly for purposes of sec_501 and includes almost any enterprise or activity conducted for remuneration thus the term is broad enough to encompass professions see revrul_70_641 supra as well as mercantile and trading businesses it may also include the activities of organizations such as consumer cooperatives which engage in business on a cooperative basis see revrul_67_264 c b where there is no business involved however as explained in american kennel club v hoey supra exemption under sec_501 is precluded m has not identified any business or kind of business with which it may be associated promoting positive productive social ethical and public life in america and defining freedom improving america and promoting higher standards are not purposes that necessarily promote common business interests or improve business conditions because there is no business involved m is not described in sec_501 the information m has submitted fails to establish that the individuals it classifies as members are in a common line_of_business for purposes of sec_501 of the code which requires more than a finding that the individuals or organizations are engaged in a business m’s membership the only requirements for which are u s citizenship and being at least a high school graduate and years of age does not appear to represent either a specific industry or various professions within a common business field m’s membership is not comprised of either an entire industry or all components of an industry within any particular trade community m’s program is similar to that of the organization described in revrul_59_391 supra in which the members have no common business_interest other than a mutual desire to increase their individual sales we recognize that there are distinctions between m’s operations and those of the organization described in revrul_59_391 in that membership in m is not restricted to different trades businesses occupations or professions however the basic holding in that revenue_ruling is that the participants in that organization have no common business_interest other than a mutual desire to increase sales and that this is not sufficient to establish a common line_of_business for the purposes of sec_501 of the code m’s membership similarly have no common business_interest within the meaning of sec_501 but rather are americans over with a high school diploma we have concluded that the holding in revrul_59_391 applies to m and therefore m does not qualify for exemption under sec_501 based on the statutory construction of sec_501 of the code it is a well established principle that sec_501 is intended to apply only to membership organizations which further the common business interests of their members and which are financed at least in part through membership dues the legislative_history of this statute and the rules of statutory construction applicable to that section of the code dealing with exempt_organizations provide that only membership_organization supported by membership dues or assessments are included in the term of the exemption under sec_501 while such an organization may receive a substantial portion or even the primary part of its income from non- member sources membership support both in the form of dues and involvement in the organization’s activities must be at a meaningful level m has stated several times that it has received no membership dues indeed we are unable to conclude that m has any members at all other than a and b since the document m submitted as its bylaws state that the corporation may elect not to have members and m has been unwilling to provide any dispositive evidence of membership the fact that m may have persons reading its articles posted on the internet does not necessarily make such persons its members since m does not appear to be structured along particular industry or business lines its right to exemption under sec_501 of the code if any must rest on its characterization as a trade_association or business league as explained in revrul_73_411 supra membership in a sec_501 business league is voluntary and open generally to all businesses within a particular line_of_business or organizations representing closely related lines of business within its industry in its community m is not serving the common business interests of members but rather it is serving the individual interests of any person who may be reading m’s articles posted on the internet m is not improving business conditions with some benefit to individuals as described in revrul_67_175 supra m is not serving members in a broader business_interest as described in revrul_70_641 supra any benefit to any line_of_business as opposed to individual entities is not evident as is discussed in revrul_67_175 supra thus m is lacking the essential element of representation of a line_of_business within the meaning of sec_501 therefore m is not considered to be a trade_association or business league within the meaning of sec_501 which defines trade associations or business_leagues as similar to chambers_of_commerce or boards_of_trade except that they serve only the common business interests of the members of a single line_of_business or of the members of closely related lines of business within a single industry accordingly m does not qualify for exemption as an organization described in section in the event this ruling becomes final it will be made available for public inspection under c of the code and must file federal_income_tax returns m has the right to protest this ruling if m believes it is incorrect to protest m should submit a statement of its views to this office with a full explanation of its reasoning this statement signed by one of m’s officers must be submitted within days from the date of this letter m also has a right to a conference in this office after its statement is submitted m must request the conference if it wants one when it file its protest statement if m is to be represented by someone who is not one of its officers that person will need to file a proper power_of_attorney and otherwise qualify under our conference and practices requirements if we do not hear from m within days this ruling will become final and a copy will be forwarded to the ohio tax exempt and government entities te_ge office thereafter any questions about m’s federal_income_tax status should be directed to that office either by calling a toll free number or sending correspondence to internal_revenue_service te_ge customer service p o box cincinnati oh sec_6110 of the code after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice if m disagrees with our proposed deletions it should follow the instructions in notice shown below if it is convenient m may fax its reply using the fax number shown in the heading of this letter if m faxes its reply m should contact the person identified in the heading of this letter by telephone to confirm that its fax was received if m does not intend to protest this ruling and if m agrees with our proposed deletions as shown in the letter attached to notice m does not need to take any further action internal_revenue_service te_ge se t eo ra ta constitution ave n w washington d c if m decides to protest this ruling its protest statement should be sent to the address shown in the heading of this letter enclosure notice sincerely yours lois g lerner director exempt_organizations rulings agreements if m has any questions please contact the person whose name and telephone number are
